United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 18, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60394
                          Summary Calendar


OMAR ABDEL ALROHMAN JARADAT,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 653 018
                        --------------------

Before DAVIS, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Omar Abdel Alrohman Jaradat petitions this court for review

of the Board of Immigration Appeal’s (“BIA”) order affirming the

denial of his request for a continuance and final order of

removal.   Jaradat argues that the BIA abused its discretion by

affirming the denial of his request for a continuance because the

appeal from the denial of his wife’s petition for adjustment of

his status based upon their marriage was still pending and had

not been forwarded to the BIA.   Jaradat asserts that the

immigration judge (“IJ”) granted him one continuance because the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60394
                                 -2-

appeal had not been forwarded to the BIA but did not grant him

another continuance even though the appeal still had not been

forwarded to the BIA.

     As an initial matter, the respondent asserts that we do not

have jurisdiction over Jaradat’s petition for review under 8

U.S.C. § 1252(a)(2)(B)(ii).    This argument is foreclosed by this

court’s opinions in Zhao v. Gonzales, 404 F.3d 295, 302-03 (5th

Cir. Mar. 15, 2005), and Manzano-Garcia v. Gonzales, __ F.3d __,

2005 WL 1400023 at *5 (5th Cir. June 15, 2005).

     On a petition for review of a BIA decision, we review

factual findings for substantial evidence and questions of law de

novo.    Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir.

2001).    We review the order of the BIA and will consider the

underlying decision of the IJ only if it influenced the

determination of the BIA.     Ontunez-Tursios v. Ashcroft, 303 F.3d

341, 348 (5th Cir. 2002).    We review the BIA’s affirmance of an

IJ’s denial of a continuance for abuse of discretion.     Witter v.

INS, 113 F.3d 549, 555-56 (5th Cir. 1997).    An IJ may grant a

continuance upon a showing of good cause.     Id.

     The pendency of a prima facie approvable petition for

adjustment of status is good cause for the continuance of removal

proceedings.    In re Garcia, 16 I & N Dec. 653, 657 (BIA 1978).

In this case, however, the petition was not prima facie

approvable because it had been denied and was on appeal.    The BIA

and the IJ, whose reasoning was adopted by the BIA, adequately
                           No. 04-60394
                                -3-

explained the reasoning for their denial of Jaradat’s request for

a continuance.   While the IJ granted Jaradat a continuance at a

previous hearing because the appeal had not been forwarded to the

BIA, the record shows that at the hearing in question, the

respondent explained that the appeal was in the process of

adjudication and was not being unduly delayed.   The IJ had

previously continued Jaradat’s removal proceedings on 15 separate

occasions, spanning a total of almost five years.   Given these

circumstances, the BIA did not abuse its discretion by affirming

the IJ’s denial of Jaradat’s request for a continuance.

     PETITION FOR REVIEW DENIED.